DETAILED ACTION
Applicant’s 04/28/2022 response to the previous 02/02/2022 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-4 and 6, 9-11 and 14 as amended and/or filed on 04/28/2022.

This application was granted special status on 09/15/2021, Accordingly Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to schedule a telephonic interview to discuss the instant Office action.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 12/27/2018.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/KR2019/015216 filed on 11/11/2019, which claims priority to Foreign Application Number 10-2018-0171362 filed on 12/27/2018 in the Republic of Korea.
Response to Amendments/Arguments
Applicant’s 04/28/2022 cancellation of claims 8 and 13 and arguments in support thereof with respect to the objection to the drawings set forth in section 7 of said previous 02/02/2022 Office action have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  

Applicant’s 04/28/2022 cancellation of claims 8 and 13 and arguments in support thereof with respect to the rejection(s) of the claim(s) as set forth in sections 9 and 10 of said previous 02/02/2022 Office action have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn.  

Applicant’s 04/28/2022 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in sections 15-17 of said previous 02/02/2022 Office action have been fully considered and are persuasive because the newly added limitations and associated arguments do not appear to be expressly disclosed by the prior art as explained in said Office action.  It is noted however, that Applicant did not provide arguments against inter alia, the capability of the combination of Kim to perform the claimed limitations, merely that the combination is not being operated in the manner now claimed.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 6, 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR1020100127963 to Kim et al. (Kim) (provided as Foreign Patent Document Cite 1. In the 06/24/2021 IDS) in view of WO 2009087795 A1 to ISHII AKINORI (Ishii) further in view of US 20210148082 A1 to SUZUKI; Yusuke et al. (Suzuki) and finally in view of MPEP 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP).

Regarding claims 1, 6 and 10 Kim teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    326
    670
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    592
    492
    media_image2.png
    Greyscale

and associated descriptive texts including for example, paras [0024-35], portions of which are reproduced immediately below for Applicant’s convenience:
“In the fall prevention system 100 of the unmanned excavator 10 according to the embodiment of the present invention, as shown in FIG. 1, the unmanned excavator 10 and the unmanned excavator 10 are remotely controlled through wireless communication. The regulator 20 is comprised. The unmanned excavator 10 includes a sensor module 16 for detecting and transmitting state information including posture information and position information. And the adjuster 20 transmits a control signal according to the manipulation of the input unit 22 of the user through the wireless communication with the unmanned excavator 10 to perform the operation. The regulator 20 receives state information from the unmanned excavator 10 in operation, and calculates a stability level value of the unmanned excavator 10 based on the received state information. The regulator 20 alerts the user by outputting a vibration through the input unit 22 so that the user can feel tactilely when the calculated stability level value exceeds a threshold level that is likely to fall.”

a remote-controlled via “regulator 20” excavator 10, comprising: 
inertial sensors provided in an excavator disclosed as “motion sensor 17” in para [0016]:
“The sensor module 16 detects state information of the unmanned excavator 10 in operation and transmits the state information to the first control unit 11. In this case, the sensor module 16 includes a motion sensor 17 for detecting posture information and a differential global positioning system (DGPS) module 18 for detecting position information. The motion sensor 17 may be installed in the driving unit 14 capable of detecting attitude information of the telescopic excavator 10, and in particular, may be installed in a spring module, an arm module, a moving member, or a rotating member. The motion sensor 17 includes a gyro sensor, a triaxial acceleration sensor, and a magnetic sensor, and detects attitude information of a roll, pitch, and yaw direction of the unmanned excavator 10. The DGPS module 18 receives satellite signals from a plurality of GPS satellites, calculates reference point coordinates of the unmanned excavator 10 using a relative positioning GPS surveying method, and corrects elements causing errors using the calculated reference point coordinates. To reduce the error, the position information of the unmanned excavator 10 is more accurate.”(Emphasis added); 


a communication unit, i.e. the “second communication unit 24” configured to receive a remote control signal from a remote control device in Fig. 1 above and para [0024]:
“The second communication unit 24 performs wireless communication with the unmanned excavator 10 and transmits a control signal to the wireless excavator 10 through wireless communication. The second communication unit 24 receives the image information and the state information from the wireless excavator 10 and transmits it to the second control unit 21”; and 

a control unit, i.e. “second control unit 21“ configured to drive the excavator in response to the remote control signal in Fig. 1 and the paragraph: 
“In particular, the second control unit 21 transmits a control signal input to the input unit 22 through the second communication unit 24 to the unmanned excavator 10 to perform a job”

wherein the control unit, i.e. “second control unit 21“, stops driving of the excavator when a difference between an expected posture of the excavator estimated based on the remote control signal and an actual posture of the excavator measured using the inertial sensors exceeds an allowable value in para:
“In particular, the second control unit 21 transmits a control signal input to the input unit 22 through the second communication unit 24 to the unmanned excavator 10 to perform a job. The second control unit 21 receives the state information from the unmanned excavator 10 in operation, and calculates a stability level value of the unmanned excavator 10 based on the received state information. The second control unit 21 outputs a vibration to the input unit 22 to alert the user so that when the calculated stability level value exceeds a threshold level value that is likely to fall, the user can feel tactilely. In addition, when the stability level value exceeds the threshold level value, the second control unit 21 may transmit a control signal that may move inside the stability level value, ignoring the transmission command of the control signal that may generate conduction. Alternatively, the second control unit 21 transmits a control command to the unmanned excavator 10 that allows the stability level value to move inside the threshold level regardless of the user's control signal, thereby preventing the unmanned excavator 10 from generating the fall. It can prevent.” (Emphasis added),

Wherein it is understood that the actual posture of the excavator is the “state information” and the “expected posture of the excavator estimated based on the remote control signal” connotes the control signal input to input unit 22 to perform the job which is outside the calculated stability level value regardless of the user's control signal,

wherein the control unit includes: 
a drive unit 21 configured to output a drive signal to the excavator in response to the remote control signal in para:
“The second control unit 21 is a microprocessor that performs the overall control operation of the regulator 20. The second control unit 21 controls the remote control of the unmanned excavator 10, and checks the possibility of conduction using the state information received from the unmanned excavator 10 to prevent the fall of the unmanned excavator 10 in advance. Control the performance of the function”; 

a memory 23 configured to store a current posture of the excavator in para:
“The second storage unit 23 stores a program necessary for controlling the operation of the regulator 10 and data generated while the program is executed, and includes at least one volatile memory device and a nonvolatile memory device. The second storage unit 23 stores an execution program for performing the remote control of the unmanned excavator 10 and the fall prevention function using the state information received from the unmanned excavator 10.”; 

A posture change amount measuring unit, i.e. “second control unit 21 “ configured to measure an actual posture change amount of the excavator based on sensing values from the inertial sensors wherein it is understood that “based on the received state information” connotes the sensed values in para:
“In particular, the second control unit 21 transmits a control signal input to the input unit 22 through the second communication unit 24 to the unmanned excavator 10 to perform a job. The second control unit 21 receives the state information from the unmanned excavator 10 in operation, and calculates a stability level value of the unmanned excavator 10 based on the received state information.”; 

a posture estimation unit i.e. “second control unit 21“  configured to estimate the expected posture based on the current posture and a posture change value corresponding to the remote control signal in paras:
“The sensor module 16 detects state information of the unmanned excavator 10 in operation and transmits the state information to the first control unit 11. In this case, the sensor module 16 includes a motion sensor 17 for detecting posture information

In particular, the second control unit 21 transmits a control signal input to the input unit 22 through the second communication unit 24 to the unmanned excavator 10 to perform a job. The second control unit 21 receives the state information from the unmanned excavator 10 in operation, and calculates a stability level value of the unmanned excavator 10 based on the received state information.”; 

a posture measurement unit, i.e. sensor module 16 configured to measure the actual posture based on sensing values in para:
“The sensor module 16 detects state information of the unmanned excavator 10 in operation and transmits the state information to the first control unit 11. In this case, the sensor module 16 includes a motion sensor 17 for detecting posture information and a differential global positioning system (DGPS) module 18 for detecting position information” and claim 1

“An unmanned excavator having a sensor module for detecting and transmitting state information including posture information and position information;
Performing a task by transmitting a control signal according to an operation of a user's input unit to the unmanned excavator through wireless communication with the unmanned excavator, receiving the status information from the unmanned excavator in operation, and based on the received status information An adjuster for calculating a stability level value of the unmanned excavator, and outputting a vibration to make the user feel tactile when the calculated stability level value exceeds a threshold level that is likely to fall; and 

2an overload detection unit 21 configured to output a drive stop signal to the drive unit when the difference between the expected posture and the actual posture exceeds the allowable value, wherein the drive unit blocks the drive signal in response to the drive stop signal in para:
“In addition, when the stability level value exceeds the threshold level value, the second control unit 21 may transmit a control signal that may move inside the stability level value, ignoring the transmission command of the control signal that may generate conduction. Alternatively, the second control unit 21 transmits a control command to the unmanned excavator 10 that allows the stability level value to move inside the threshold level regardless of the user's control signal, thereby preventing the unmanned excavator 10 from generating the fall. It can prevent”.  

	Wherein it is understood that the drive stop signal connotes those signals that allow the stability level to move outside the threshold level which are prevented from being sent to the excavator.

	While it is considered that Kim teaches a drive stop signal as explained above, if Applicant is of the opinion the Kim does not teach outputting a drive stop signal to the drive unit when the difference between the expected posture and the actual posture exceeds the allowable value, wherein the drive unit blocks the drive signal in response to the drive stop signal then resort may be had to Ishii who teaches it is known to output a drive stop signal to a drive unit when a difference between an expected posture and an actual posture exceeds an allowable value, in the limitation below ” when the stability determination value is in the unstable area. The drive signal is stopped to stop the operation of the arm.“ wherein the drive unit blocks a drive signal in response to the drive stop signal to prevent an excavator from entering an unstable area “The work area calculation means calculates the stability determination value based on the arm angles respectively detected by the arm angle detection means of the two work fronts, the stability determination value is in the stability limit area, and at least the When approaching the unstable region side, the drive signal is reduced and output compared to the case where the stability determination value is in the normal region, and the operating speed of the arm is limited.” As disclosed in paras:
“(1) In order to achieve the above object, the present invention provides a lower traveling body provided with a traveling device, an upper swing body provided on the upper portion of the lower traveling body and provided with a cab, and a front of the upper swing body. Two work fronts that are provided on both the left and right sides of the unit so as to be swingable up and down, and each provided with an arm, a boom, and a work tool; In the dual-arm work machine provided, the arm angle detection means for detecting the angle of the arm with respect to the boom of the two work fronts, the operation detection means for detecting the operation direction and the operation amount of the operation device, and the operation And a work area calculation means for calculating a drive signal to the arm based on a detection signal from the detection means and the arm angle detection means. The instability evaluation value is the stability determination value, and the stability determination value area where there is no risk of the aircraft becoming unstable regardless of the operating state of the two work fronts is the normal area. If the region is defined as an unstable region, the stability limit region, the region of the set range adjacent to the outside of the stability limit region, where the stability determination value is larger than a predetermined stability determination reference value, The work area calculation means calculates the stability determination value based on the arm angles respectively detected by the arm angle detection means of the two work fronts, the stability determination value is in the stability limit area, and at least the When approaching the unstable region side, the drive signal is reduced and output compared to the case where the stability determination value is in the normal region, and the operating speed of the arm is limited.

(6) In any one of the above (1) to (4), it is preferable that the work area calculation unit is configured to move away from the stability limit area when the stability determination value is in the unstable area. The drive signal is stopped to stop the operation of the arm.“ 

The work area calculation means (61F; 261F; 361F) is driven when the stability determination value (θc; Xc; Tc) is in the unstable area (N) and moves away from the stability limit area (M). A double-arm working machine characterized by stopping a signal and stopping the operation of the arms (12a, 12b). (Emphasis added).

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of maintaining the stability of an excavator by preventing it from moving into an unstable region by outputting a drive stop signal to a drive unit. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the excavator of Kim would be prevented from falling by stopping the drive commands that would cause the excavator to enter an unstable region. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ishii to the prior art of Kim as explained above as merely performing the same function as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

	The combination of the prior art of Kim and Ishii above does not appear to expressly disclose the newly added limitations:
	“wherein, the remote-controlled excavator further comprises a pressure sensor provided in an attachment of the excavator, wherein the pressure sensor measures a reaction force as a pressure applied to the attachment, wherein the control unit adjusts the allowable value according to a magnitude of the reaction force measured by the pressure sensor, and wherein the control unit reduces a case of overload by extending a range of the allowable value when the magnitude of the reaction force is larger than a preset value.” 

Suzuki teaches in the figures below:

    PNG
    media_image3.png
    538
    732
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    544
    691
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    534
    747
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    772
    913
    media_image6.png
    Greyscale


And associated descriptive texts, wherein, an excavator 1 comprises a pressure sensor 42 in Fig. 2 above provided in an attachment, i.e. hydraulic cylinders 32a, 32b, and 32c of work device 400 of the excavator 1 as explained in paras:
“[0042] In the present embodiment, stroke sensors are used as the velocity sensors 43 for the hydraulic cylinders 32a, 32b, and 32c. In addition, the hydraulic cylinders 32a, 32b, and 32c are each provided with a bottom pressure sensor and a rod pressure sensor as the pressure sensors for the hydraulic cylinders 32a, 32b, and 32c. Here, the pressure sensor 42 for detecting the bottom pressure of the boom cylinder 32a may be referred to as a boom bottom pressure sensor 42BBP, and the pressure sensor 42 for detecting the rod pressure of the boom cylinder 32a may be referred to as a boom rod pressure sensor 42BRP.”, 

wherein the pressure sensor measures a reaction force as a pressure applied to the attachment in paras:
“[0062] The determination of whether or not the hydraulic excavator 1 is in a jacked-up state is performed by use of the target operation velocity Vt, the rod pressure Pbr and the bottom pressure Pbb of the boom cylinder, and the machine body pitch angle information. When the machine body 1A is not jacked up, the weight of the work device 400 is supported by the boom cylinder 32a. Therefore, the bottom pressure Pbb of the boom cylinder 32a is higher than the rod pressure Pbr of the boom cylinder 32a (that is, Pbb>Pbr).
[0063] On the other hand, when the machine body 1A is jacked up, part of the weight of the swing structure 402 and the track structure 401 is supported by the work device 400, so that the bottom pressure Pbb of the boom cylinder 32a is lower than the rod pressure Pbr of the boom cylinder 32a (that is, Pbb<Pbr). Then, when the differential pressure between the bottom side and the rod side in the boom cylinder 32 is smaller than a predetermined threshold (pressure threshold) P1 (that is, Pbb−Pbr<P1), it can be determined that the machine body 1A is in a jacked-up state.”, 

wherein the control unit adjusts the allowable value according to a magnitude of the reaction force measured by the pressure sensor in Fig. 8 step S130 and Fig. 7 above and paras:
“[0072] FIG. 7 depicts variation in the machine body pitch angle during times when a skilled operator is excavating a hard soil. As illustrated in FIG. 7, it has been known that in an excavating operation by a skilled operator when excavating a hard soil, the jack-up angle φ is large at the start of excavation and the jack-up angle φ is small at the end of excavation. This is because, at the start of excavation, jack-up is conducted to a great extent to ensure that the operator can grasp the state of the soil and can feel the excavating force, which influences operability. On the other hand, at the end of excavation, jack-up is not conducted for realizing swift transition to the transport operation by a boom raising operation following the excavating operation and for enhancing work efficiency. According to this, in the present embodiment, the target jack-up angle φt is set to a maximum of 6 degrees at the start of excavation and is set to 0 degrees (non-jacked-up state) at the end of excavation.

[0086] In step S130, the jack-up determination section 910 determines whether or not the difference (differential pressure) between the bottom pressure Pbb and the rod pressure Pbr of the boom cylinder 32a is smaller than a predetermined threshold P1 (that is, whether or not Pbb−Pbr<P1 is established). If the differential pressure is smaller than the threshold P1, the control proceeds to step S150. On the contrary, if the differential pressure is equal to or more than the threshold P1, it is determined that jack-up has not been generated, and the control proceeds to step S320.”, and 

wherein the control unit reduces a case of overload, wherein it is understood that overload connotes overloading the excavator by continuing to exert downward pressure of the excavator and causing the excavator to exceed the allowable jack-up angle by extending a range of the allowable value of the jack-up angle when the magnitude of the reaction force is larger than a preset value P1 in for example, Fig. 8 steps S240-S310 as explained in paras:
“[0093] In step S240, the command value correction amount calculation section 940 determines whether or not the jack-up angle φ calculated in step S160 is larger than the target jack-up angle φt determined in step S220 or step S230. If the jack-up angle φ is larger than the target jack-up angle φt, the control proceeds to step S310. On the other hand, if the jack-up angle φ is equal to or less than the target jack-up angle φt, the control proceeds to step S320. 

[0094] In step S310, the command value correction amount calculation section 940 calculates a correction amount Vc concerning the velocity of the boom cylinder 32a based on Formula (1), and calculates a corrected Pi pressure for the boom cylinder 32a by using the correction amount Vc, the target operation velocity Vt, and Formula (3), and the control proceeds to step S330. Note that for the velocities of the arm cylinder 32b and the bucket cylinder 32c, the corrected Pi pressure is calculated from the target operation velocity Vt.

[0095] In step S320, the command value correction amount calculation section 940 sets the correction amount Vc concerning the velocity of the boom cylinder 32a to zero based on Formula (2), and calculates a corrected Pi pressure for the boom cylinder 32a by using the target operation velocity Vt and Formula (3), and the control proceeds to step S330. In this case, the corrected Pi pressure is not corrected. Note that for the speeds of the arm cylinder 32b and the bucket cylinder 32c, the corrected Pi pressure is calculated from the target operation velocity Vt.

[0096] In step S330, the driving command section 730 calculates a control current for the proportional solenoid valve 27 to output the corrected Pi pressure calculated in step S310 or S320, and outputs the control current to the corresponding proportional solenoid valve 27, to thereby drive the corresponding hydraulic cylinders 32a, 32b, and 32c.” 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that Suzuki teaches an equivalent technique of stability control taught by Kim.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of reducing the cases of overloading the jack-up angle of an excavator at the start of excavation when excavating hard soil as taught by at least Suzuki part [0072] above “FIG. 7 depicts variation in the machine body pitch angle during times when a skilled operator is excavating a hard soil. As illustrated in FIG. 7, it has been known that in an excavating operation by a skilled operator when excavating a hard soil, the jack-up angle φ is large at the start of excavation and the jack-up angle φ is small at the end of excavation…”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the remote controlled excavator of the prior art combination of Kim and Ishii would include the ability to reduce excavator overloads by increasing the jack-up angle at the at the start of excavation as taught by Suzuki as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Suzuki to the prior art combination of Kim and Ishii as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


While it is considered that the combination of Kim, Ishii and Suzuki teach the claimed invention as explained above, if Applicant is of the opinion that the combination does not expressly teach the various “control units” performing the various claimed limitations of that the pressure sensor is provided in an attachment of the excavator then resort may be had to the MPEP to show that it would have been obvious to one of ordinary skill to reverse the location, duplicate and rearrange the parts such as the control units and pressure sensors of the combination of Kim above because these would be obvious modifications that provide no new or unexpected results and would be an obvious matter of design choice.

A.    Reversal of Parts 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale



In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

As is here, reversing the location of the pressure sensors of Suzuki from the boom 405 cylinder 32a to the bucket 407 would provide the predictable results of detecting the pressure of the bucket on the ground which is what the 42BRP is sensing.

    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

B.    Duplication of Parts 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale



In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale


C.    Rearrangement of Parts 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale



In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

As is here, rearranging the location of the pressure sensors of Suzuki from the boom 405 cylinder 32a to the bucket 407 would provide the predictable results of detecting the pressure of the bucket on the ground which is what 42BRP is sensing.

Regarding claim 2 and the limitation a remote-controlled excavator of claim 1, wherein the inertial sensors include: 
a first inertial sensor provided in a main body of the excavator see “a rotating member” of Kim in paras [0014] and [0016] below:
“the driving unit 14 performs an excavation work in the work site under the control of the first control unit 11. The driving unit 14 includes a moving member for moving the unmanned excavator 10 in front, rear, left and right, a rotating member installed on the moving member, and an excavating member connected to the rotating member. The excavating member includes a boom module, an arm module and a bucket module. 

The motion sensor 17 may be installed in the driving unit 14 capable of detecting attitude information of the telescopic excavator 10, and in particular, may be installed in a spring module, an arm module, a moving member, or a rotating member. “

a second inertial sensor provided in a boom of the excavator see Kim above “excavating member includes a boom module” and “, a moving member”; 
a third inertial sensor provided in an arm of the excavator see Kim above “an arm module”; and 
a fourth inertial sensor provided in an attachment of the excavator see Kim above “a spring module” and/or “a moving member”.  

While it is considered that Kim teaches the inertial sensors 17 may be installed as explained above, if Applicant is of the opinion that Kim does not teach providing inertial sensors in the specific locations then resort may be had to the MPEP wherein it would have been obvious to one of ordinary skill to duplicate the inertial sensors and place them in locations that would provide the best inertial sensing positions as such would be an obvious matter of design choice with no new or unexpected results.  Merely duplicating the inertial sensors provides the predictable result of providing more information to determine whether the excavator is falling or approaching an unstable region.  
Accordingly, it would have been obvious to one of ordinary skill in the art to duplicate the inertial sensors of Kim and rearrange their locations on the excavator as an obvious matter of design choice as no new or unexpected results would be obtained by having four inertial sensors.  Further, one would be motivated to duplicate, or quadruplicate the inertial sensors for the express benefit of providing information to the controller of every moving part of the excavator to be used in the calculations for preventing the excavator from falling.

Regarding claims 4 and 14 and the limitation wherein, when the difference between the expected posture and the actual posture exceeds the allowable value, the communication unit transmits an overload occurrence signal to the remote control device see the vibration of the input unit during the alert to the user taught in Kim claim 3 and para [0021]:
“A step of performing a job by the regulator to transmit a control signal according to a manipulation of an input unit of a user to an unmanned excavator;
A receiving step of receiving, by the adjuster, state information including position information and position information of the unmanned excavator from the unmanned excavator;
A calculating step of calculating, by the regulator, a stability level value of the unmanned excavator based on the received state information;
 A falloff alarm step of alerting the user by outputting a vibration so that the user can feel tactilely when the calculated stability level value exceeds a threshold level that is likely to fall;”

“In particular, the second control unit 21 transmits a control signal input to the input unit 22 through the second communication unit 24 to the unmanned excavator 10 to perform a job. The second control unit 21 receives the state information from the unmanned excavator 10 in operation, and calculates a stability level value of the unmanned excavator 10 based on the received state information. The second control unit 21 outputs a vibration to the input unit 22 to alert the user so that when the calculated stability level value exceeds a threshold level value that is likely to fall, the user can feel tactilely. In addition, when the stability level value exceeds the threshold level value, the second control unit 21 may transmit a control signal that may move inside the stability level value, ignoring the transmission command of the control signal that may generate conduction. Alternatively, the second control unit 21 transmits a control command to the unmanned excavator 10 that allows the stability level value to move inside the threshold level regardless of the user's control signal, thereby preventing the unmanned excavator 10 from generating the fall. It can prevent.”.  

Regarding claim 9 and the limitation the apparatus for controlling a remote-controlled excavator of claim 1, wherein the communication unit transmits the actual posture of the excavator to the remote control device see Kim para:
“The first communication unit 13 performs wireless communication with the manipulator 20, receives a control signal from the manipulator 20 through wireless communication, and transmits the control signal to the first control unit 11. The first communication unit 13 transmits the state information detected by the sensor module 16 and the image information captured by the camera module 15 to the manipulator 20 under the control of the first control unit 11.”. 

And the obviousness in the rearrangement of parts taught by the MPEP in the rejection of corresponding parts of claim 1 above incorporated herein wherein it is understood that communication unit 13 transmits the actual posture to the remote control device through communication unit 23 and then to the remote control device 20. 

Regarding claim 11 and the limitation the method for controlling the remote-controlled excavator of claim 10, further comprising updating the current posture using the actual posture see Kim claim 1 above wherein it is understood that the transmitted posture information connotes the “actual posture” and the received status information connotes “updating the current posture”.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR1020100127963 to Kim et al. (Kim) (provided as Foreign Patent Document Cite 1. In the 06/24/2021 IDS) in view of WO 2009087795 A1 to ISHII AKINORI (Ishii) further in view of US 20210148082 A1 to SUZUKI; Yusuke et al. (Suzuki) and finally in view of MPEP 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP) as applied to the claims above in view of  US 20130229272 A1 to Elliott; Christopher M. and US 20090143896 A1 to Janardhan; Vijayakumar et al. (Janardhan).
 
Regarding claim 3 and the limitation a remote-controlled excavator of claim 2, wherein the attachment includes a bucket see Kim para [0014] “bucket module”, a breaker, a vibrator, a fork, a crusher, or a grapple see the teachings of Ishii figure 1 and para:
“In general, a work machine such as a hydraulic excavator is configured such that an articulated work front composed of a boom and an arm is connected to an upper swing body so as to be movable up and down, and a bucket is attached to the tip of the arm so as to be swingable up and down. Instead of installing a breaker, crusher, grapple, etc.,”.  

	The combination of Kim above does not appear to expressly disclose that the attachment includes a vibrator and a fork, however as is known in the art and Ishii expressly teaches that “etc.” may be attached to the arm.

	Elliot teaches an excavator in Figure 1 with an attachment that includes a vibrator in for example, para [0025]:
“…For example, certain machine applications may inherently possess a predetermined or random vibration profile that is perceptible in the operator cab and, specifically, in the handle 409 of the manual control device. Such inherent vibrations may be the result of engine vibration of the machine, travel of the machine over uneven terrain, vibration of a work implement that is transferred to the cab, and other vibration sources. Examples of work implements that can induce a vibration include vibrators used on vibratory soil or asphalt compactor machines, pneumatic hammers, augers, and the like.”, and 

Janardhan teaches an excavator attachment includes a fork in for example, para:

“[0017] Work implement 18 may include one or more linkage members 24 designed to achieve a particular task. Specifically, linkage members 24 may embody a boom member 28, a stick member 30, and a work tool 32. A first end of boom member 28 may be pivotally connected to platform 12, and a second end of boom member 28 may be pivotally connected to a first end of stick member 30. Work tool 32 may be pivotally connected to a second end of stick member 30. It is contemplated that work tool 32 may embody, for example, a bucket, a grappler, a fork, a lifting hook, or any other appropriate work tool known in the art. Each linkage member 24 may include and be actuated by one or more actuators 26. It is contemplated that linkage members 24 may pivot in a plane that is approximately orthogonal to the work surface.”

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of installing different “appropriate” work implements to an excavator to perform different work by an excavator. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the excavator of Kim would have whatever implement attached to it that is needed to perform the type of work it is being used for. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Elliot and Janardhan to the prior art combination of Kim as explained above as merely performing the same function as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 9926677 B1 to Beckhusen; Jordan R. et al. teaches in claims 17 and 18 inter alia:
“17. A method of operating a vibratory compactor, comprising: contacting, with a vibratory mechanism of the vibratory compactor, a work surface; contacting, with a support frame of the vibratory compactor, the work surface; generating, with a biasing member, a selected down force between the support frame and the vibratory housing; and generating a fluctuating vertical force with the vibratory mechanism that in combination with the selected down force, causes compaction of the work surface. “
“18. The method of claim 17, further comprising: sensing, with a sensor, a rebound force of the vibratory mechanism on the work surface; determining, with a controller in communication with the sensor, a degree of compaction of the work surface based on the sensed rebound force; and adjusting one or both of the selected down force and time of contacting the work surface based on the determined degree of compaction.”

US 9587369 B2 to Fletcher; Jeffrey Graham et al. teaches preventing the overloading of an excavator by “controlling operation of the work tool to increase an amount of material loaded into the work tool in each excavation cycle regardless of the conditions of the material pile (e.g. toughness, hardness, or moisture content of the material pile” in for example the ABSTRACT and Col. 7, lines 52+:

“An excavation system is disclosed for a machine having a work tool. The excavation system may have a speed sensor to detect a travel speed of the machine and a load sensor to detect loading of the work tool. The excavation system may also have a controller configured to detect engagement of the work tool with a material pile based on at least one of the first signal and the second signal. The controller may also be configured to select at least one tilt control parameter value for the work tool and operate the work tool based on the selected tilt control parameter value to load the work tool with an amount of material. The controller may be configured to determine whether the amount of material exceeds a target amount and to cause the machine to withdraw from the material pile when the amount exceeds the target amount.”

(24) The disclosed excavation system may be used in any machine at a worksite where it is desirable to remotely or autonomously control the machine while ensuring that a work tool of the machine is sufficiently loaded with material. For example, the disclosed excavation system may be used in a LHD, wheel loader, or carry dozer that operates under hazardous conditions. The excavation system may assist control of the machine by automatically detecting tool engagement with a pile of material, responsively determining tilt control parameters for a work tool of the machine, and controlling operation of the work tool to increase an amount of material loaded into the work tool in each excavation cycle regardless of the conditions of the material pile (e.g. toughness, hardness, or moisture content of the material pile). Operation of excavation system 48 will now be described in detail with reference to FIGS. 4-8.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220518                                                                                                                                                      

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665